Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC.,

ALLSCRIPTS HEALTHCARE, LLC,

and certain of its Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

Dated as of June 28, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1. DEFINED TERMS

     1  

1.1 Definitions

     1  

1.2 Other Definitional Provisions

     5  

SECTION 2. Guarantee

     6  

2.1 Guarantee

     6  

2.2 Right of Contribution

     6  

2.3 No Subrogation

     7  

2.4 Amendments, etc. with respect to the Borrowers Obligations

     7  

2.5 Guarantee Absolute and Unconditional

     7  

2.6 Reinstatement

     8  

2.7 Payments

     8  

2.8 Keepwell

     8  

SECTION 3. GRANT OF SECURITY INTEREST

     8  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     9  

4.1 Title; No Other Liens

     10  

4.2 Perfected First Priority Liens

     10  

4.3 Jurisdiction of Organization; Chief Executive Office

     10  

4.4 Inventory and Equipment

     10  

4.5 Reserved

     10  

4.6 Investment Property

     10  

4.7 Receivables

     11  

4.8 Reserved

     11  

4.9 Intellectual Property

     11  

4.10 Reserved

     11  

4.11 Commercial Tort Claims

     11  

SECTION 5. COVENANTS

     12  

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper

     12  

5.2 Maintenance of Insurance

     12  

5.3 Non-Filing Collateral

     12  

5.4 Maintenance of Perfected Security Interest; Further Documentation

     12  

5.5 Changes in Name, etc

     13  

5.6 Notices

     13  

5.7 Investment Property

     13  

5.8 Receivables

     14  

5.9 Reserved

     14  

5.10 Intellectual Property

     14  

5.11 Commercial Tort Claims

     16  

5.12 Reserved

     16  

SECTION 6. REMEDIAL PROVISIONS

     16  

6.1 Certain Matters Relating to Receivables

     16  

6.2 Communications with Obligors; Grantors Remain Liable

     17  

 

i



--------------------------------------------------------------------------------

6.3 Pledged Stock

     17  

6.4 Proceeds to be Turned Over To Administrative Agent

     18  

6.5 Application of Proceeds

     18  

6.6 Code and Other Remedies

     19  

6.7 Registration Rights

     19  

6.8 Subordination

     20  

6.9 Deficiency

     20  

6.10 Grant of Intellectual Property License

     20  

SECTION 7. THE ADMINISTRATIVE AGENT

     21  

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc

     21  

7.2 Duty of Administrative Agent

     22  

7.3 Execution of Financing Statements

     23  

7.4 Authority of Administrative Agent

     23  

SECTION 8. MISCELLANEOUS

     23  

8.1 Amendments in Writing

     23  

8.2 Notices

     23  

8.3 No Waiver by Course of Conduct; Cumulative Remedies

     23  

8.4 Enforcement Expenses; Indemnification

     23  

8.5 Successors and Assigns

     24  

8.6 Set-Off

     24  

8.7 Counterparts

     24  

8.8 Severability

     24  

8.9 Section Headings

     24  

8.10 Integration

     24  

8.11 GOVERNING LAW

     25  

8.12 Submission To Jurisdiction; Waivers

     25  

8.13 Acknowledgements

     25  

8.14 Additional Grantors

     25  

8.15 Releases

     26  

8.16 WAIVER OF JURY TRIAL

     26  

SCHEDULES

 

Schedule 1    Notice Addresses Schedule 2        Investment Property Schedule 3
   Perfection Matters Schedule 4    Jurisdictions of Organization and Chief
Executive Offices Schedule 5    Inventory and Equipment Locations Schedule 6   
Intellectual Property Schedule 7    Intellectual Property Disclosure Annex 1   
Assumption Agreement Annex 2    Intellectual Property Short Form Security
Agreement Annex 3    Commercial Tort Claim Short Form Security Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 28, 2013, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of June 28, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Allscripts Healthcare Solutions, Inc. (the “Parent Borrower”), Allscripts
Healthcare, LLC, a North Carolina limited liability company (the “Co-Borrower”
and together with the Borrower and any Additional Borrower that becomes a party
hereto, the “Borrowers” and each a “Borrower”), the Lenders and the
Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;

WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Fixtures, General Intangibles, Instruments,
Inventory, Letter-of-Credit Rights, Securities Account and Supporting
Obligations.

(b) The following terms shall have the following meanings:



--------------------------------------------------------------------------------

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Borrowers”: as defined in the preamble hereto.

“Borrower Obligations”: with respect to any Borrower, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Borrower
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Swap Agreement or
Specified Cash Management Agreement, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Specified Swap Agreement, any Specified Cash Management Agreement
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by such Borrower pursuant to
the terms of any of the foregoing agreements); provided, that for purposes of
determining any Guarantor Obligations of any Guarantor under this Agreement, the
definition of “Borrower Obligations” shall not create any guarantee by any
Guarantor of any Excluded Swap Obligations of such Guarantor.

“Borrowers Obligations”: the collective Borrower Obligations of the Borrowers.

“Co-Borrower”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3. Excluded Property shall not be included
in the term “Collateral”.

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

“Commodity Exchange Act”: Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Copyrights”: (i) all copyrights and works of authorship arising under the laws
of the United States, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, (ii) the right to obtain all renewals thereof, and
(iii) the right to sue for past, present and future infringements thereof.

“Copyright Licenses”: any agreement, whether written or oral, naming any Grantor
as licensor or licensee (including, without limitation, those listed in Schedule
6), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.

 

2



--------------------------------------------------------------------------------

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Guarantor’s
failure to constitute an “eligible contract participant,” as defined in the
Commodity Exchange Act and the regulations thereunder, at the time the guarantee
of (or grant of such security interest by, as applicable) such Guarantor becomes
or would become effective with respect to such Swap Obligation or (b) in the
case of a Swap Obligation subject to a clearing requirement pursuant to section
2(h) of the Commodity Exchange Act, because such Guarantor is a “financial
entity,” as defined in section 2(h)(7)(C) the Commodity Exchange Act, at the
time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

“Filing Collateral”: means Collateral which may be perfected by the filing of a
UCC financing statement in the appropriate filing office or security agreement
with the United States Patent and Trademark Office or the United States
Copyright Office.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”: the collective reference to each Grantor other than the Borrowers;
provided that each Borrower shall be considered a Guarantor with respect to the
Borrower Obligations of any other Borrower.

“Intellectual Property”: all intellectual property (including, without
limitation, those items listed on Schedule 6), whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, all inventions, designs, Copyrights, Patents and Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how or other proprietary data or information, software and databases and
related documentation, all additions and improvements to any of the foregoing,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom, other than Excluded Property.

“Intellectual Property Licenses”: all Copyright Licenses, Patent Licenses and
Trademark Licenses, including the right to receive all proceeds and damages
therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Parent Borrower or any of its Subsidiaries.

 

3



--------------------------------------------------------------------------------

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Stock, in each case (with respect to clauses
(i) and (ii)) other than Excluded Property.

“Issuers”: the collective reference to each issuer of any Investment Property.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Notification and Delivery Date”: each date a Compliance Certificate is required
to be delivered pursuant to Section 6.2 of the Credit Agreement.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations; provided,
however, that the definition of ‘Obligations’ shall not create any Guarantee by
any Person of (or grant of security interest by any Person to support, as
applicable) any Excluded Swap Obligations of such Person for purposes of
determining any obligations of any Person.

“Paid in Full Date”: Borrowers Obligations (other than contingent indemnity and
reimbursement obligations not then due and payable and Obligations under or in
respect of Specified Swap Agreements and Specified Cash Management Agreements)
shall have been satisfied by payment in full, no Letter of Credit shall be
outstanding (or all Letters of Credit shall have been fully cash collateralized
in accordance with the terms of the Credit Agreement) and the Commitments shall
be terminated.

“Parent Borrower”: as defined in the preamble hereto.

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, (iii) all rights to obtain any reissues or
extensions of the foregoing and (iv) the right to sue for past, present and
future infringements thereof.

“Patent License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to make, have made, manufacture, use or
sell (directly or indirectly), offer to sell, import or dispose of any invention
or practice any method covered in whole or in part by a Patent, including,
without limitation, any of the foregoing referred to in Schedule 6.

“Pledged Notes”: all promissory notes in excess of $5,000,000 and all
Intercompany Notes listed on Schedule 2, all Intercompany Notes at any time
issued to any Grantor and all other promissory notes issued to or held by any
Grantor that are required to be delivered to the Administrative Agent under
Section 5.1 other than Excluded Property.

“Pledged Stock”: the shares of Capital Stock issued by each Material Subsidiary
listed on Schedule 2, together with any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Capital
Stock of any Material Subsidiary that may be issued or granted to, or held by,
any Grantor while this Agreement is in effect other than Excluded Property.

 

4



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that, at the time the relevant guarantee (or grant of the relevant security
interest, as applicable) becomes or would become effective with respect to such
Swap Obligation, has total assets exceeding $10,000,000 or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and which may cause another person to
qualify as an “eligible contract participant” with respect to such Swap
Obligation at such time by entering into a keepwell pursuant to section
1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor provision
thereto).”

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account), other than Excluded Property.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrowers Obligations or
Guarantor Obligations, as applicable, are owed.

“Securities Act”: the Securities Act of 1933, as amended.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade dress, domain names, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith or symbolized thereby, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith (other than any “intent-to-use” applications), whether in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
(ii) the right to obtain all renewals thereof and (iii) the right to sue for
past, present and future infringements thereof.

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

“UCC” means the Uniform Commercial as from time to time in effect in any
applicable jurisdiction.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

5



--------------------------------------------------------------------------------

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties, the prompt and complete payment and
performance by the Borrowers when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrowers Obligations (other than, with
respect to any Guarantor, any Excluded Swap Obligations of such Guarantor).

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrowers Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until the Paid in Full Date, notwithstanding that from time to time
during the term of the Credit Agreement the Parent Borrower, the Co-Borrower
and/or any or all of the Additional Borrowers may be free from any Borrower
Obligations.

(e) No payment made by any Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Secured Party from any Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Borrowers Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrowers Obligations or any payment received or
collected from such Guarantor in respect of the Borrowers Obligations), remain
liable for the Borrowers Obligations up to the maximum liability of such
Guarantor hereunder until the Paid in Full Date.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Secured Parties, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent and the Secured Parties for the
full amount guaranteed by such Subsidiary Guarantor hereunder.

 

6



--------------------------------------------------------------------------------

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Administrative Agent or any Secured Party against the
Borrowers or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent or any Secured Party for the
payment of the Borrowers Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrowers or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
the Paid in Full Date. If any amount shall be paid to any Guarantor on account
of such subrogation rights at any time prior to the Paid in Full Date, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be applied against the
Borrowers Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.

2.4 Amendments, etc. with respect to the Borrowers Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrowers Obligations made by
the Administrative Agent or any Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Borrowers Obligations
continued, and the Borrowers Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any Secured Party, and
the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time in accordance with the Loan Documents, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Secured Party for the payment of the Borrowers Obligations may be sold,
exchanged, waived, surrendered or released in accordance with the Loan
Documents. Neither the Administrative Agent nor any Secured Party shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrowers Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrowers
Obligations and notice of or proof of reliance by the Administrative Agent or
any Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrowers Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrowers
and any of the Guarantors, on the one hand, and the Administrative Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrowers or any of
the Guarantors with respect to the Borrowers Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrowers Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrowers or any

 

7



--------------------------------------------------------------------------------

other Person against the Administrative Agent or any Secured Party, or (c) any
other circumstance whatsoever (with or without notice to or knowledge of the
Borrowers or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers for the Borrowers
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance (other than a defense of
indefeasible payment or performance). When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Secured Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against the Borrowers, any other Guarantor or any other Person or
against any collateral security or guarantee for the Borrowers Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Secured Party to make any such demand, to pursue such other rights
or remedies or to collect any payments from the Borrowers, any other Guarantor
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of the Borrowers, any
other Guarantor or any other Person or any such collateral security, guarantee
or right of offset, shall not relieve any Guarantor of any obligation or
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Administrative
Agent or any Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrowers Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrowers or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Funding Office.

2.8 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 2.8 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 2.8, or
otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 2.8 shall
remain in full force and effect until the Paid in Full Date. Each Qualified ECP
Guarantor intends that this Section 2.8 constitute, and this Section 2.8 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, but excluding the Excluded Property, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

8



--------------------------------------------------------------------------------

(a) all Accounts;

(b) all Chattel Paper;

(c) all Contracts;

(d) all Deposit Accounts;

(e) all Documents;

(f) all Equipment (other than vehicles subject to certificate of title
statutes);

(g) all Fixtures;

(h) all General Intangibles;

(i) all Instruments;

(j) all Intellectual Property and Intellectual Property Licenses;

(k) all Inventory;

(l) all Investment Property;

(m) all Letter-of-Credit Rights;

(n) all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);

(o) all books and records pertaining to the Collateral; and

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any Person with respect to any of the foregoing;

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3, this Agreement shall not constitute an assignment or transfer
of, or a grant of a security interest in, any Excluded Property.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

 

9



--------------------------------------------------------------------------------

4.1 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns its Collateral free and clear of any and all
Liens of others. No financing statement or other public notice of a Lien with
respect to all or any part of the Collateral is on file or of record in any
public office, except such as have been filed in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, pursuant to this
Agreement or as are permitted by the Credit Agreement. For the avoidance of
doubt, it is understood and agreed that any Grantor may, as part of its
business, grant licenses in the ordinary course of business to third parties to
use Intellectual Property owned by, licensed to, or developed by a Grantor. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property. Each of the
Administrative Agent and each Lender understands that any such licenses may be
exclusive to the applicable licensees, and such exclusivity provisions may limit
the ability of the Administrative Agent to utilize, sell, lease or transfer the
related Intellectual Property or otherwise realize value from such Intellectual
Property pursuant hereto.

4.2 Perfected First Priority Liens. As of the date hereof, the security
interests granted pursuant to this Agreement (a) upon completion of the filings
and other actions specified on Schedule 3, including agreements substantially in
the form of Annex 2 hereto which have been filed with the United States Patent
and Trademark Office and the United States Copyright Office, as applicable will
constitute valid perfected security interests in all of the Filing Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for such Grantor’s Obligations, enforceable in
accordance with the terms hereof and (b) are subject to no other Liens except
for Liens permitted by the Credit Agreement.

4.3 Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s jurisdiction of organization, identification number from the
jurisdiction of organization (if any), and the location of such Grantor’s chief
executive office or sole place of business, as the case may be, are specified on
Schedule 4. Such Grantor has furnished to the Administrative Agent a certified
charter, certificate of incorporation or other organization document and
long-form good standing certificate from its jurisdiction of organization as of
a date which is recent to the date hereof.

4.4 Inventory and Equipment. On the date hereof, the Inventory and the Equipment
(other than mobile goods and goods which are in transit) are kept at the
locations listed on Schedule 5.

4.5 Reserved.

4.6 Investment Property. (a) As of the date hereof, such Grantor owns no Pledged
Stock or Pledged Notes except as set forth on Schedule 2.

(b) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
the issued and outstanding shares of all classes of the Capital Stock of each
Issuer of Pledged Stock owned by such Grantor (other than Excluded Property).
All the shares of the Pledged Stock have been duly and validly issued and are
fully paid and nonassessable, where such concepts are applicable.

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.

(d) Such Grantor is (i) the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock and Intercompany Notes pledged by it
hereunder, free of any and all Liens or options in favor of, or adverse
ownership claims of, any other Person, except the security interest created by
this Agreement and Liens arising by operation of law and (ii) is the owner of
the other Pledged Notes free of any Lien other than Liens permitted by the
Credit Agreement.

 

10



--------------------------------------------------------------------------------

4.7 Receivables. (a) As of the date hereof, no amount payable to such Grantor
under or in connection with any Receivable is evidenced by any Instrument (other
than drafts deposited in the ordinary course of business) or Chattel Paper in
excess, individually or in the aggregate, of $5,000,000 which has not been
delivered to the Administrative Agent.

(b) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.

4.8 Reserved.

4.9 Intellectual Property. (a) As of the date hereof, Schedule 6 lists all
Intellectual Property which is registered or for which an application for
registration is pending (including the relevant registration, application or
serial number and the jurisdiction of registration or application), in each case
owned by such Grantor in its own name on the date hereof, other than those which
such Grantor determines in its reasonable business judgment are no longer
material to the conduct of such Grantor’s business, and all exclusive
Intellectual Property Licenses to which such Grantor is an exclusive licensee of
a registered or applied for Patent, Copyright or Trademark (including the title,
counterparty, and date of such licenses, as well as the registration or
application number for the underlying Patent, Trademark or Copyright), other
than those which such Grantor determines in its reasonable business judgment are
no longer material to the conduct of such Grantor’s business.

(b) To the knowledge of the Grantor, on the date hereof, except as set forth on
Schedule 7, all material Intellectual Property owned or exclusively licensed by
such Grantor is valid, unexpired and enforceable, has not been abandoned, does
not infringe the Intellectual Property rights of any other Person, and is not
being infringed by any other Person.

(c) No holding or decision has been rendered by any Governmental Authority that
would limit, cancel or question the validity, enforceability, ownership or use
of, or such Grantor’s rights in, any Intellectual Property owned or exclusively
licensed by such Grantor in any respect that could reasonably be expected to
have a Material Adverse Effect.

(d) No claim, action or proceeding is pending, or, to the knowledge of such
Grantor, threatened, on the date hereof (i) seeking to limit, cancel or question
the validity, enforceability, ownership or use of any Intellectual Property
owned or exclusively licensed by such Grantor or such Grantor’s interest
therein, or (ii) which, if adversely determined, would have a Material Adverse
Effect on the value of any such Intellectual Property.

4.10 Reserved.

4.11 Commercial Tort Claims. (a) On the date hereof, except to the extent listed
in Section 3.1 above, no Grantor has rights in any Commercial Tort Claim with
potential value in excess of $5,000,000.

(b) Upon the execution and delivery of an agreement in the form of Annex 3 and
filing of a financing statement covering any Commercial Tort Claim referred to
in Section 5.11 hereof against such Grantor in the jurisdiction specified in
such agreement, the security interest granted in such Commercial Tort Claim will
constitute a valid perfected security interest in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for such Grantor’s Obligations, enforceable in accordance with the terms hereof,
which Collateral shall not be subject to any other Liens other than Liens
permitted by the Credit Agreement.

 

11



--------------------------------------------------------------------------------

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Paid in Full Date:

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount in excess of $5,000,000 payable, individually or in the aggregate, under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be delivered to the Administrative
Agent by the next Notification and Delivery Date, duly indorsed in a manner
reasonably satisfactory to the Administrative Agent, to be held as Collateral
pursuant to this Agreement; provided that, the requirements of this Section 5.1
shall not apply to (a) Excluded Property, (b) any such Collateral held in or
credited to a Securities Account or drafts deposited in the ordinary course of
business, or (c) any Certificated Security issued by a Subsidiary that is not a
Material Subsidiary.

5.2 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies in accordance with Section 6.5
of the Credit Agreement.

(b) All such insurance shall (i) provide that insurer or its agent shall
endeavor to provide that no cancellation shall be effective until at least 30
days (or, in the case of non-payment, 10 days) after receipt by the
Administrative Agent of written notice thereof, (ii) name the Administrative
Agent as insured party or loss payee and (iii) be reasonably satisfactory in all
other respects to the Administrative Agent.

(c) The Parent Borrower shall deliver to the Administrative Agent and the
Lenders evidence of insurance substantially concurrently with each delivery of
the Parent Borrower’s audited annual financial statements and such supplemental
reports with respect thereto as the Administrative Agent may from time to time
reasonably request.

5.3 Non-Filing Collateral. As of the date of this Agreement, the Administrative
Agent is not requiring that its Liens be perfected on Collateral other than
Filing Collateral, Pledged Stock and Pledged Notes, but may do so in the future
pursuant to the provisions of Section 5.4. Following the date that the
Administrative Agent notifies such Grantor that it intends to perfect its Lien
on Collateral that is not Filing Collateral, Pledged Stock or Pledged Notes, in
addition to complying with Section 5.4 with respect thereto, such Grantor shall
thereafter commence to notify Administrative Agent by the next Notification and
Delivery Date occurring after obtaining any new Collateral in which Agent does
not have a perfected Lien and that is not Filing Collateral, Pledged Stock or
Pledged Notes, having an aggregate value of at least $5,000,000.

5.4 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall cooperate with the Administrative Agent in maintaining the
security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 4.2 and shall defend such
security interest against the claims and demands of all Persons whomsoever,
subject to the rights of such Grantor under the Loan Documents to dispose of the
Collateral or incur Liens on the Collateral permitted under the Credit
Agreement.

 

12



--------------------------------------------------------------------------------

(b) Such Grantor will furnish to the Administrative Agent (and the
Administrative Agent shall promptly furnish to the Lenders) from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent (at the instruction of the Required Lenders), and at the
sole expense of such Grantor, such Grantor will promptly and duly execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, without limitation, (i) filing
any appropriate financing or continuation statements under the Uniform
Commercial Code (or other similar laws) in effect in any appropriate
jurisdiction with respect to the security interests created hereby, (ii) filing
Intellectual Property Short Form Security Agreements substantially in the form
of Annex 2 hereof with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, with respect to material
Intellectual Property and (iii) in the case of material Investment Property,
material Deposit Accounts, material Letter-of-Credit Rights constituting
Collateral and any other material relevant Collateral, taking any actions
reasonably necessary to enable the Administrative Agent to obtain “control”
(within the meaning of the applicable Uniform Commercial Code) with respect
thereto. Notwithstanding the foregoing, nothing herein shall require the pledge
of Capital Stock that is Excluded Property or issued by a Subsidiary that is not
a Material Subsidiary.

5.5 Changes in Name, etc. Such Grantor will not (i) change its jurisdiction of
organization, (ii) the location of its chief executive office or sole place of
business from that referred to in Section 4.3 or (iii) change its name, except
(A) upon 15 days’ prior written notice to the Administrative Agent (or such
shorter notice as shall be satisfactory to the Administrative Agent in its
discretion) and delivery to the Administrative Agent of all additional financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein or (C) or in connection with the merger of one Loan Party
into another Loan Party in a transaction permitted by the Credit Agreement.

5.6 Notices. Promptly after obtaining knowledge thereof, such Grantor will
advise the Administrative Agent and the Lenders promptly, in reasonable detail,
of:

(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby on any substantial portion of the
Collateral.

5.7 Investment Property. (a) If such Grantor shall become entitled to receive or
shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer of Pledged Stock (other than Excluded Property), whether in
addition to, in substitution of, as a conversion of, or in exchange for, any
shares of the Pledged Stock, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of the Administrative Agent and the Secured
Parties, hold the same in trust for the Administrative Agent and the Secured
Parties and deliver the same by the next Notification and Delivery Date to the
Administrative Agent in the exact form received, duly indorsed by such Grantor
to

 

13



--------------------------------------------------------------------------------

the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor and with, if
the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof. In case any non-cash
distribution shall be made on or in respect of the Pledged Stock or Pledged
Notes or any property (other than cash or Excluded Property) shall be
distributed upon or with respect to the Pledged Stock or Pledged Notes pursuant
to the recapitalization or reclassification of the capital of any Issuer or
pursuant to the reorganization thereof, the property so distributed shall,
unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, be delivered to the Administrative Agent by the next
Notification and Delivery Date to be held by it hereunder as additional
collateral security for the Obligations. If any property (other than Excluded
Property) so distributed in respect of the Pledged Stock or Pledged Notes shall
be received by such Grantor, such Grantor shall, until such property is
delivered to the Administrative Agent, hold such property in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, as additional collateral security for the Obligations.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) sell, assign, transfer, exchange, or otherwise dispose of, or grant
any option with respect to, the Pledged Stock or Pledged Notes except pursuant
to a transaction expressly permitted by the Credit Agreement, (ii) create, incur
or permit to exist (A) any Lien or option in favor of any Person with respect to
the Pledged Stock or Intercompany Notes, except for security interests created
by this Agreement and nonconsensual Liens or (B) any Lien in favor of any Person
with respect to any other Pledged Notes, except for Liens permitted by the
Credit Agreement, and (iii) enter into any agreement or undertaking restricting
the right or ability of such Grantor or the Administrative Agent to sell, assign
or transfer any of (A) the Pledged Stock or Intercompany Notes or (B) except as
permitted by the Credit Agreement, any other Pledged Note.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Pledged
Stock and Pledged Notes issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Administrative Agent by
the next Notification and Delivery Date of the occurrence of any of the events
described in Section 5.7(a) with respect to the Pledged Stock and Pledged Notes
issued by it and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 with respect to the Pledged Stock and Pledged
Notes issued by it.

5.8 Receivables. (a) Other than in the ordinary course of business or as
otherwise permitted under the Credit Agreement, such Grantor will not (i) grant
any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable,
(iv) allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.

(b) Such Grantor will deliver to the Administrative Agent by the next
Notification and Delivery Date a copy of each material demand, notice or
document received by it that questions or calls into doubt the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Receivables.

5.9 Reserved.

5.10 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark owned by such
Grantor on each and every trademark class of goods or services applicable to its
current business in order to maintain such Trademark in full force free from any
claim of abandonment for non-use, except to the extent that such Grantor
determines in its

 

14



--------------------------------------------------------------------------------

reasonable business judgment that any such use of a Trademark is no longer
necessary or beneficial to the conduct of such Grantor’s business, (ii) maintain
the current quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable Requirements of Law and
(iv) not (and not intentionally permit any licensee or sublicensee thereof to)
intentionally do any act or intentionally omit to do any act whereby such
Trademark may become invalidated.

(b) Such Grantor (either itself or through licensees) will not knowingly do any
act, or knowingly omit to do any act, whereby any material Patent owned by such
Grantor may become forfeited, abandoned or dedicated to the public, except to
the extent that such Grantor determines in its reasonable business judgment that
the maintenance thereof is no longer necessary or beneficial to the conduct of
such Grantor’s business.

(c) Such Grantor (either itself or through licensees) will not knowingly do any
act or knowingly omit to do any act whereby any material portion of the
Copyrights owned by such Grantor may become invalidated or dedicated to the
public domain, except to the extent that such Grantor determines in its
reasonable business judgment that the maintenance thereof is no longer necessary
or beneficial to the conduct of such Grantor’s business.

(d) Such Grantor (either itself or through licensees) will not knowingly
infringe the Intellectual Property rights of any other Person, except for any
infringement which would not reasonably be expected to have a Material Adverse
Effect.

(e) Such Grantor will notify the Administrative Agent upon the next Notification
and Delivery Date after it obtains knowledge that any application or
registration relating to any material Intellectual Property owned by such
Grantor may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office, court or tribunal in any country) regarding such
Grantor’s rights in or ownership, validity, enforceability or use of any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall acquire, become exclusive licensee of or file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing or acquisition to the
Administrative Agent by the next Notification and Delivery Date occurring after
Grantor obtains knowledge thereof. Upon request of the Administrative Agent,
such Grantor shall execute and deliver, and have recorded, an Intellectual
Property Short Form Security Agreement substantially in the form of Annex 2
hereof and any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Secured Parties’ security interest in any registered or applied
for Copyright, Patent or Trademark and the goodwill and general intangibles of
such Grantor relating thereto or represented thereby (provided that,
Administrative Agent and Lenders agree that Administrative Agent shall not make
such request with respect to any Intellectual Property governed by the laws of a
jurisdiction outside of the United States unless and until Administrative Agent
determines, in its good faith credit judgment, that such Intellectual Property
is material to the operation of a Loan Party’s business and as a result it is
necessary or advisable to perfect the security interest granted pursuant to this
Agreement under the law of such foreign jurisdiction).

 

15



--------------------------------------------------------------------------------

(g) Such Grantor will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of the material Intellectual Property owned by such
Grantor which it deems appropriate in its reasonable business judgment,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability.

(h) In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) notify the
Administrative Agent on the next Notification and Delivery Date after it learns
thereof and sue for infringement, misappropriation or dilution, including
seeking injunctive relief where appropriate and seeking damages for such
infringement, misappropriation or dilution if Grantor deems it appropriate in
its reasonable business judgment.

5.11 Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim with a potential value in excess of $5,000,000, such
Grantor shall by the next Notification and Delivery Date sign and deliver an
agreement in the form of Annex 3 hereto granting a security interest under the
terms and provisions of this Agreement in and to such Commercial Tort Claim.

5.12 Reserved.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) During the continuance of an
Event of Default, the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Administrative Agent’s request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

16



--------------------------------------------------------------------------------

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Administrative
Agent nor any Secured Party shall have any obligation or liability under any
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Administrative Agent or any Secured Party
of any payment relating thereto, nor shall the Administrative Agent or any
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted (i) to
receive all cash dividends paid in respect of the Pledged Stock and all payments
made in respect of the Pledged Notes, in each case paid in the normal course of
business of the relevant Issuer, to the extent permitted in the Credit
Agreement, and (ii) to exercise all voting and corporate or other organizational
rights with respect to the Pledged Stock; provided, however, that no vote shall
be cast or corporate or other organizational right exercised or other action
taken which would result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document or could materially and
adversely affect the rights inuring to any holder of the Pledged Stock or the
rights and remedies of any of the Administrative Agent of the other Secured
Parties under the Loan Documents or the ability of the Secured Parties to
exercise the same.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
accordance with Section 6.5, and (ii) any or all of the Investment Property
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Investment Property at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other organizational structure of any Issuer, or upon the
exercise by any Grantor or the Administrative Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other

 

17



--------------------------------------------------------------------------------

designated agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to any Grantor
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) after the occurrence and
continuance of an Event of Default, unless otherwise expressly permitted hereby,
pay any dividends or other payments with respect to the Investment Property
directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Administrative Agent and the Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Administrative Agent in the exact form received by such
Grantor (duly indorsed by such Grantor to the Administrative Agent, if
required). All Proceeds received by the Administrative Agent hereunder shall be
held by the Administrative Agent in a Collateral Account maintained under its
sole dominion and control. All Proceeds while held by the Administrative Agent
in a Collateral Account (or by such Grantor in trust for the Administrative
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5.

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order; provided that no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor:

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

Fourth, any balance remaining after the Obligations (other than contingent
indemnity and reimbursement obligations not then due and payable) shall have
been paid in full, no Letters of Credit shall be outstanding (or all Letters of
Credit shall have been fully cash collateralized in accordance with the terms of
the Credit Agreement) and the Commitments shall have terminated shall be paid
over to the Borrowers or to whomsoever may be lawfully entitled to receive the
same.

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, or notice of any kind (except any notice required by law
or the Credit Agreement) to or upon any Grantor or any other Person (all and
each of which demands, defenses, and notices are hereby waived except to the
extent required by law or the Credit Agreement), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Secured Party or elsewhere upon such terms and
conditions as are commercially reasonable and which it may deem advisable and at
such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, after deducting all
reasonable out-of-pocket costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Administrative Agent
and the Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 6.5, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including, without limitation, Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Secured Party arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the opinion of the Administrative Agent it is necessary
or advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or cause to be done all such other acts as may be, in the
opinion of the Administrative Agent, reasonably necessary or advisable to
register the Pledged Stock, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii)

 

19



--------------------------------------------------------------------------------

make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement.

6.8 Subordination. Each Grantor hereby agrees that, upon the occurrence and
during the continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.

6.9 Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Secured Party to collect such deficiency.

6.10 Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Agreement at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the Secured Parties, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Grantor) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by such Grantor, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof, the
right to prosecute and maintain all Intellectual Property and the right to sue
for past infringement of the Intellectual Property; and (b) irrevocably agrees
that the Administrative

 

20



--------------------------------------------------------------------------------

Agent may sell any of such Grantor’s Inventory directly to any person, including
without limitation persons who have previously purchased the Grantor’s Inventory
from such Grantor and in connection with any such sale or other enforcement of
the Administrative Agent’s rights under this Agreement, may sell Inventory which
bears any Trademark owned by or licensed to such Grantor and any Inventory that
is covered by any Copyright owned by or licensed to such Grantor and the
Administrative Agent may finish any work in process and affix any Trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.

SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or Contract or with respect to any other Collateral
whenever payable;

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)  (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other

 

21



--------------------------------------------------------------------------------

right in respect of any Collateral; (5) defend any suit, action or proceeding
brought against such Grantor with respect to any Collateral; (6) settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, give such discharges or releases as the Administrative Agent may deem
appropriate; (7) assign any Copyright, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Administrative Agent shall in its sole discretion
determine; and (8) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though the Administrative Agent were the absolute owner thereof for all
purposes, and do, at the Administrative Agent’s option and such Grantor’s
expense, at any time, or from time to time, all acts and things which the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s and the Secured Parties’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c) The out-of-pocket expenses of the Administrative Agent incurred in
connection with actions undertaken as provided in this Section 7.1, together
with interest thereon at a rate per annum equal to the highest rate per annum at
which interest would then be payable on any category of past due ABR Loans under
the Credit Agreement, from the date of payment by the Administrative Agent to
the date reimbursed by the relevant Grantor, shall be payable by such Grantor to
the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the Administrative
Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any Secured Party to exercise
any such powers. The Administrative Agent and the Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

 

22



--------------------------------------------------------------------------------

7.3 Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record appropriate
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any
appropriate financing statement with respect to the Collateral made prior to the
date hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 10.1 of the Credit Agreement and Section 8.14 of this Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Lender and the Administrative Agent for all its out-of-pocket
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement and the other Loan Documents to which such Guarantor is a
party, including, without limitation, the fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to each Lender
and of counsel to the Administrative Agent.

 

23



--------------------------------------------------------------------------------

(b) Each Guarantor agrees to pay, and to save each Agent and each Secured Party
(each an “Indemnitee”) harmless from, any and all liabilities, obligations,
losses, claims, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature whatsoever incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Parent
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.

(c) The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their successors and assigns; provided that
(i) no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent and (ii) any assignment by Administrative Agent and Secured Parties shall
be in accordance with Section 10.6 of the Credit Agreement.

8.6 Set-Off. In addition to any rights and remedies of the Secured Parties
provided by law, each Secured Party shall have the right during the existence of
an Event of Default, without notice to any Grantor, any such notice being
expressly waived by each Grantor to the extent permitted by applicable law, upon
any Obligations becoming due and payable by any Grantor (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor. Each
Secured Party agrees promptly to notify the relevant Grantor and the
Administrative Agent after any such application made by such Secured Party,
provided that the failure to give such notice shall not affect the validity of
such application, provided further that no amount received from any Grantor
shall be applied to any Excluded Swap Obligation of such Grantor.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by telecopy
or .pdf), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

24



--------------------------------------------------------------------------------

8.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgements. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Material Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.10(c) of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Material Subsidiary of an Assumption Agreement in
the form of Annex 1 hereto.

 

25



--------------------------------------------------------------------------------

8.15 Releases. (a) At such time as the Loans, the Reimbursement Obligations and
the other Obligations (other than Obligations under or in respect of Specified
Swap Agreements or Specified Cash Management Agreements and contingent indemnity
and reimbursement obligations not then due and payable) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (or all Letters of Credit have been fully cash collateralized in
accordance with the terms of the Credit Agreement), the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any Person, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 of the Credit Agreement, then
the Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Parent Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 of the Credit
Agreement; provided that the Parent Borrower shall have delivered to the
Administrative Agent, at least five (5) Business Days prior to the date of the
proposed release, a written request for release identifying the relevant
Subsidiary Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Parent Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents.

8.16 WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:   /s/ Richard J. Poulton   Richard J.
Poulton   Chief Financial Officer ALLSCRIPTS HEALTHCARE, LLC By:   /s/ Richard
J. Poulton   Richard J. Poulton   Chief Financial Officer ALLSCRIPTS HEALTHCARE
INTERNATIONAL HOLDINGS, LLC By:   /s/ Richard J. Poulton   Richard J. Poulton  
Chief Financial Officer ALLSCRIPTS HOLDINGS, LLC

By:

  /s/ Richard J. Poulton   Richard J. Poulton   Chief Financial Officer
ALLSCRIPTS HOLDINGS 2, LLC

By:

  /s/ Richard J. Poulton   Richard J. Poulton   Chief Financial Officer



--------------------------------------------------------------------------------

ALLSCRIPTS HEALTHCARE US, LP

By: Allscripts Holdings 2, LLC,

a Delaware limited liability company

By:   /s/ Richard J. Poulton   Richard J. Poulton   Chief Financial Officer
ALLSCRIPTS SOFTWARE, LLC

By:

  /s/ Richard J. Poulton   Richard J. Poulton   Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:   /s/ Krys Szremski Name:
  Krys Szremski